Citation Nr: 0808488	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-01 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss disability.  

2.  Entitlement to service connection for left ear hearing 
loss disability.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had active service from June 1965 until October 
1968.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri. 


FINDINGS OF FACT

1.  Right ear hearing loss was demonstrated on entrance to 
service and there has been no demonstration by competent 
clinical evidence that it chronically increased due to 
service.  

2.  Competent clinical evidence of record is in equipoise as 
to whether current left ear hearing loss disability is 
etiologically related to left ear hearing loss demonstrated 
in service, with associated ear infections, and demonstrated 
change in left ear hearing ability in service.

3.  A current medical diagnosis of PTSD under DSM-IV has not 
been demonstrated for VA purposes. 


CONCLUSIONS OF LAW

1.  Pre-existing right ear hearing loss was not aggravated 
by active service, and may not be presumed to have been so 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).

2.  Left ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

3.  PTSD was not incurred in or aggravated by active 
service.  38 U.S.C. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, a June 2004 letter from the AOJ to the 
appellant satisfied VA's duty to notify.  The letter informed 
the veteran of what evidence was necessary to establish 
entitlement to the benefits he claimed and advised him of his 
and VA's respective duties for obtaining evidence.  He was 
told what VA had done to help his claims and what he could do 
to assist.  In addition, the appellant was asked to provide 
any evidence in his possession that pertained to his claims.  
Notably, the veteran was not informed that a disability 
rating and an effective date would be assigned in the event 
he was awarded any benefit sought.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473.  However, as this decision 
denies the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot.  
Therefore, the absence of notice on these elements does not 
prejudice the veteran.  

Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records, as well as reports of VA and private post-
service treatments and examinations.  Additionally, the 
veteran's statements in support of his appeal are affiliated 
with the claims folder and the veteran was afforded a VA 
medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board has carefully reviewed such statements and 
medical records, and has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims. 

Legal Criteria and Analysis

Service connection will be granted for disability resulting 
from an injury incurred or a disease contracted in service, 
or for aggravation of a pre-existing injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection will also be 
approved for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove direct service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss, as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  The Court has also indicated that the 
threshold for normal hearing is from 0 to 20 decibels, and 
that higher threshold levels reveal some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)). 

I.  Hearing Loss 

In conjunction with examination for entrance into service, 
the veteran completed a medical history report in June 1965 
wherein he noted he had, or had had, "ear, nose, or throat" 
trouble.  This was not elaborated upon.  Clinical evaluation 
in June 1965 showed normal ears and drums.  Audiometric 
findings at that time, as converted from American Standards 
Associates (ASA) units to International Standards Associates 
(ISO) units were 30, 30, 15, 20 and 15 decibels, at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively, in the right 
ear, and were 10, 5, 5, 5 and 0 decibels, at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively, in the left ear.  

Service medical records show that the veteran was seen in 
November 1967 with a complaint of an achy sensation in the 
right ear, and decreased hearing in the left ear.  On 
physical examination, a large plug of earwax was removed from 
the right ear, and earwax was removed from the left ear.  The 
tympanic membranes were noted to be normal, bilaterally.  
Conductive acuity was decreased in the left ear.  The 
impression was conductive hearing loss in the left ear, and 
otitis externa and media.  Later that same month, the veteran 
complained of bilateral hearing loss when it was noted that 
physical examination revealed the right tympanic membrane was 
retracted and scarred from old disease.  An audiogram 
reportedly showed mild bilateral hearing loss.  The 
impression was bilateral conductive loss from chronic 
adhesive otitis.  In June 1968, the veteran again complained 
of a right ear ache.  The examiner was unable to see the 
tympanic membrane on physical examination.  The impression 
was otitis media and externa.  Bilateral retracted tympanic 
membranes were noted in July 1968.  

At the time of examination for separation from service in 
August 1968, the veteran completed a medical history report 
wherein he noted he had, or had had, ear, nose or throat 
trouble, and hearing loss.  The physician's summary indicated 
the veteran reported he had noticed right ear hearing loss in 
November 1967, that his ears had been irrigated, and that 
after which, his hearing was okay.  The veteran's ears and 
drums were noted to be normal on physical examination in 
August 1968.  Audiometric findings were 20, 20, 20, and 20 
decibels, at 500, 1000, 2000, and 4000 Hertz, respectively, 
in the right ear, and were 20, 20, 20, and 20 decibels, at 
500, 1000, 2000, and 4000 Hertz, respectively, in the left 
ear.  

The veteran filed his claim for service connection for 
hearing loss in May 2004.  In a statement dated in June 2004, 
the veteran reported he had sought treatment at ear, nose and 
throat clinics subsequent to service since 1969.  He 
indicated that most the clinics and doctors had relocated, 
retired or passed away, or that he had forgotten their names 
and addresses.  Post-service private medical records indicate 
that when seen in July 1991 for a disability not at issue, 
the veteran reported he had had a benign right ear tumor, and 
that the hammer, anvil, and stirrup had been reconstructed in 
1973.  VA medical treatment reports dated in 2004 reflect 
diagnoses of hearing loss and chronic serous otitis media.  
When seen in May 2004, he complained of a right ear infection 
and pain for one month.  Physical examination of the right 
ear canal showed some swelling and erythema of the ear canal.  
The tympanic membrane was not well visualized.  The 
assessment was otitis.  A June 2004 progress note indicated 
that the veteran complained of headache associated with right 
ear pain, and noted as medical history that the veteran had 
had a procedure in 1976 to rebuild his ear, and had recently 
started to have difficulty hearing with this ear again.  He 
reported progressive chronic hearing loss, and a past medical 
history of chronic ear infections in the 1970's, for which he 
had to have surgery to replace the hammer, stirrup and anvil 
of the right ear.  Following physical examination, the 
pertinent assessments were chronic otitis media with large 
effusion, and hearing loss.  When seen later in June 2004, 
the veteran reported that his right ear hearing loss had 
started in service with a perforated his right ear drum in 
1967, and that he had had bilateral ear infections.  He 
indicated he first noticed hearing loss in 1966.  Otoscopic 
examination revealed otorrhea in the right and left ears.  
Audiogram findings were interpreted as showing mild to 
profound conductive left ear hearing loss, and moderate to 
profound mixed hearing loss in the right ear. 

The veteran underwent VA audiology examination in June 2004.  
Audiometric findings were 50, 55, 50, 90 and 105 decibels, at 
500, 1000, 2000, 3000 and 4000 Hertz, respectively, in the 
right ear, and were 30, 25, 35, 85 and 105 decibels, at 500, 
1000, 2000, 3000 and 4000 Hertz, respectively, in the left 
ear.  Speech recognition ability was 84 percent in the right 
ear, and 92 percent in the left ear.  

The VA physician who examined the veteran in June 2004 opined 
that "it is not at least as likely as not (sic) that the 
veteran's current bilateral mixed hearing loss is related to 
military service." See June 2004 Audio Exam, p. 3.  In 
considering the veteran's history, the examiner noted: 

...it is not clear to this examiner whether the 
veteran's middle ear disorders [diagnosed in 1967 
and 1968 in service] had begun while he had been 
in the Armed Forces.  If the veteran's middle ear 
pathology had begun while he had been in the Armed 
Forces, it can be inferred that his current 
bilateral hearing loss may also be at least in 
part related to underlying auditory disorders that 
had begun while he had been in the Armed Forces. ... 
It is also clear to this examiner that even if 
veteran did have some underlying middle ear 
pathology while he [was] in the Armed Forces, as 
he had been diagnosed with middle ear pathologies, 
such pathology had not affected his hearing, and 
the veteran's hearing at the time of his discharge 
from the Armed Forces was ... within normal limits, 
and it is clear that the veteran's current hearing 
loss had initiated sometime after his discharge 
from the Armed Forces.  

  A.  Right ear 

For the purpose of entitlement to compensation, every veteran 
is presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except for the defects or 
disorders noticed at that time, or upon showing evidence or 
medical judgment that warrants a finding that the disease or 
injury existed before acceptance and enrollment.  38 U.S.C.A. 
§ 1111.  In order to rebut the presumption of sound 
condition, VA must show by clear and unmistakable evidence 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  See 38 
C.F.R. § 3.304(b).  

In assessing whether the veteran was in sound condition upon 
entry into service, the veteran's entrance examination, 
performed in June 1965, has been reviewed, as noted above.  
The Board notes that right ear audiometric findings at that 
time, as converted from American Standards Associates (ASA) 
units to International Standards Associates (ISO) units were 
30, 30, 15, 20 and 15 decibels, at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively.  As impaired right ear hearing 
ability was demonstrated on examination for entrance to 
service, the presumption of soundness as to right ear hearing 
ability does not attach.  38 U.S.C.A. § 1111;  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  

The law provides that, if a pre-existing disorder is noted 
upon entry into service, the veteran cannot bring a claim for 
service incurrence for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case, the provisions of 38 U.S.C.A § 1153 
and 38 C.F.R. § 3.306 apply, and the burden falls on the 
veteran to establish aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  The Court, in Maxson v. 
West,  12 Vet.App. 453, 459-60 (1999), held the burden is on 
the appellant to show aggravation in service of preexisting 
disease or injury, including evidence of permanent increase 
of disability.  The burden is not on the Government, at least 
where a defect, infirmity or disorder was noted at entrance 
into service, to show by clear and unmistakable evidence that 
there has not been any aggravation of the appellant's 
conditions during service.  Adams v. West, 13 Vet App 453  
(2000).  

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  
Temporary flare-ups of a pre-existing disorder during 
service, without evidence of a worsening of the underlying 
condition, do not constitute aggravation.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  If a presumption of 
aggravation under section 1153 arises, due to an increase in 
a disability in service, the burden shifts to the government 
to show a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of the 
disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 
1096 (Fed. Cir. 2004).

While the veteran was seen for right ear complaints in 
service, no more than mild bilateral hearing loss was 
demonstrated in service.  Further, audiometric findings on 
examination for separation from service, in August 1968, 
showed normal right ear hearing per Hensley.  Post-service 
clinical reports do not establish right ear hearing loss to a 
compensable degree within one year of separation from 
service.  As such, aggravation of pre-existing right ear 
hearing loss in service may not be presumed.  Indeed, post-
service treatment reports do not refer to right ear hearing 
loss until 1991, when the veteran was seen for a disability 
not at issue and reported a history of right ear surgery for 
a benign right ear tumor with reconstruction of the hammer, 
anvil and stirrup in 1973.  Similarly, a VA physician 
indicated in a June 2004 progress note that the veteran had 
had a right ear procedure in 1976 to rebuild his ear, and 
that the veteran had had a history of chronic ear infections 
in the 1970's.   Right ear hearing loss disability for VA 
purposes was initially demonstrated on VA examination in June 
2004.  The June 2004 VA examiner opined that the veteran's 
right ear hearing loss disability was not at least as likely 
as not related to active service, to include demonstrated ear 
infections in service.  In this regard, the examiner noted 
that the veteran's right ear hearing ability was normal on 
examination for separation from service.  

There is no competent clinical evidence of record that 
relates the veteran's current right ear hearing loss 
disability to aggravation in service.  Although the veteran 
is competent to attest to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  The United States Court of 
Veterans Appeals, held in Grottveit v. Brown, 5 Vet.App. 91 
(1993), that lay assertions of medical causation will not 
suffice initially to establish a plausible, well grounded 
claim, under 38 U.S.C.A. § 5107(a).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against service connection 
for right ear hearing loss disability.

  B.  Left ear 

There was no demonstration of left ear impaired hearing on 
examination for entrance to service in June 1965.  As such, 
the presumption of soundness on induction as to left ear 
hearing ability attaches.  Decreased left ear hearing acuity 
was demonstrated during service, however, on examination for 
separation from service, in August 1968, audiometric 
findings for the left ear did not demonstrate left ear 
hearing loss.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing 
disability by submitting evidence that a current disability 
is related to service.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  

Examination by a VA audiologist, in June 2004, found that 
pure tone thresholds in the veteran's left ear were 30, 25, 
35, 85, and 105 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz.  The speech recognition score was 92 percent for the 
left ear.  As these results show that the veteran displays 
bilateral hearing loss disability for VA purposes, the first 
requirement of service connection has been met.  38 C.F.R. 
§ 3.385.  Post-service medical records do not demonstrate 
left ear hearing loss disability to a compensable degree 
within one year of separation from service.  As such, 
service connection for left ear hearing loss disability may 
not be presumed.  

The veteran must next exhibit the occurrence of an in-service 
injury or disease.  The veteran's DD Form 214 establishes 
that the veteran had a military occupational specialty (MOS) 
of weapons infantryman.  In addition, the veteran noted in 
his June 2005 statement in support that his ear was injured 
while in Vietnam.  As a result, acoustic trauma due to noise 
exposure is conceded as such is consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154(a) 
(West 2002).  Further, the record establishes that the 
veteran had decreased left ear conductive hearing in service 
when ear infections were diagnosed.  Hence, the second 
element of service connection has been met.  

Statements by the June 2004 VA examiner may be construed as 
supporting a nexus between decreased left ear conductive 
hearing acuity in service, and associated ear infections, 
and current left ear hearing loss disability for VA 
purposes.  In this regard, it is noted that the June 2004 VA 
examiner stated that "[i]f the veteran's middle ear 
pathology had begun while he had been in the Armed Forces, 
it can be inferred that his current bilateral hearing loss 
may also be at least in part related to underlying auditory 
disorders that had begun while he had been in the Armed 
Forces."  Pre-existing left ear pathology was not 
demonstrated on examination for entrance to service.  
Further, the change in left ear hearing ability demonstrated 
by audiometric findings noted on separation examination in 
August 1968, as compared with audiometric findings noted on 
entrance examination in June 1965, have not been 
characterized as clinically insignificant by competent 
clinical opinion.  As such, with resolution of doubt in the 
veteran's favor, the Board finds that competent clinical 
evidence of record supports service connection for left ear 
hearing loss disability.

II.  Post-traumatic Stress Disorder (PTSD)

The veteran argues that he is entitled to service connection 
for post-traumatic stress disorder (PTSD).  In order to 
establish service connection, the veteran must provide 
evidence of current disability, an in-service injury or 
disease, and a nexus between the current disability and the 
in-service injury or disease.  In this case, the record does 
not reflect that the veteran has a current PTSD diagnosis for 
VA purposes.  When seen in September 2004, the veteran 
reported he had not previously sought psychiatric treatment.  
On mental status examination, the examiner noted his 
predominant problem seemed to be anxiety and specifically 
depression.  It was opined that the veteran "probably has 
PTSD."  The diagnosis was PTSD with predominant depression.  
The Board notes that the diagnosis was not based on objective 
clinical findings.  There is no indication that he met the 
required criteria for PTSD based on the American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV).  Further, there is 
no indication that the veteran had PTSD due to a service 
stressor.  In October 2004, the veteran was afforded a VA 
examination.  The examiner found that, while the veteran may 
experience some symptoms of PTSD and some anxiety, he "does 
not [meet] the required criteria for [PTSD] based on DSM-
IV."  See October 2004 PTSD Evaluation, p. 5.  In addition, 
while a June 2005 VAMC progress note lists a medical history 
and assessment of PTSD, there is no indication that this 
diagnosis was made by the examiner.  Rather, the past medical 
history appears to be that as relayed by the veteran.  The 
progress note does not reflect that psychiatric assessment 
was performed at that time.  The evidence does not contain 
any other medical records which contain a diagnosis of PTSD.  
Therefore, in the absence of any evidence to the contrary, 
the Board must conclude that there has been no demonstration 
by competent clinical evidence of record that the veteran has 
current PTSD. 

There cannot be a valid claim for service connection unless 
there is proof of a present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran 
maintains that he suffers from PTSD.  However, as a lay 
person with no demonstrated medical expertise, his opinion 
does not constitute competent medical evidence and lacks 
probative value.  Espiritu, 2 Vet. App. at 494-95.  The 
medical evidence of record does not support the veteran's 
claim that he has a current diagnosis of PTSD.  Therefore, as 
the evidence of record fails to establish that the veteran 
has PTSD, the Board finds that the preponderance of the 
evidence in this case falls against the claimant, making the 
benefit of the doubt rule inapplicable.  See 38 U.S.C.A. § 
5107(b).




ORDER

Entitlement to service connection for right ear hearing loss 
disability is denied.  

Entitlement to service connection for left ear hearing loss 
disability is granted.  

Entitlement to service connection for post-traumatic stress 
disorder is denied. 



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


